DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is no longer objected to in view of the amendments filed 3 February 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 6, and 9 are no longer rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph in view of the amendment filed 3 February 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9, 15-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burd (US 2016/0151977).
As to claim 7, Burd teaches a structure (Burd’s gas turbine engine) formed by welding a plurality of additively-manufactured components via a weld joint (this is a product-by-process limitation. The gas turbine of Burd is capable of being manufactured this way), wherein: the additively-manufactured components are built by depositing a weld bead layer formed by melting and solidifying a filler metal (the components 122, 124 are described by Burd as being manufactured by additive manufacturing. See [0044]); and the weld joint is built by depositing the weld bead layer (see [0045]). 
As to claim 8, Burd teaches the structure according to claim 7, wherein the weld joint is at least any one of a butt joint, a T-joint, a cruciform joint, a corner joint, a spliced joint, a lap joint, and an edge joint (the joint shown in Figs 5, 7, 8 is a butt joint). 
As to claim 9, Burd teaches the structure according to claim 7, wherein each of the additively-manufactured components has a cylindrical shape and the additively-manufactured components are coaxially welded to each other (Burd envisions additive coaxial components: [0039]: “With reference to FIG. 2, one example aerospace component 100 is a trailing edge of each vane 102 in, for example, an augmenter section 104 or turbine section of a gas turbine engine 106 (illustrated schematically in FIG. 3). The vanes 102 are circumferentially arrayed and are fastened radially between a center body 108 and a turbine exhaust case (TEC) 110.”). 
As to claim 15, Burd teaches an additively-manufactured component which is the additively-manufactured component to constitute the structure according to claim 7, wherein the weld joint being weldable to a to-be-welded component is built by the weld bead layer deposited (this is a product-by-process limitation because it describes the structure by the way it is produced, not by a structural limitation. Burd’s build interface 120 and sacrificial material 130 are capable of being built by the weld bead layer deposited).
As to claim 16, Burd teaches an additively-manufactured component which is the additively-manufactured component to constitute the structure according to claim 9, wherein the weld joint being weldable to a to-be-welded component is built by the weld bead layer deposited (this is a product-by-process limitation because it describes the structure by the way it is produced, not by a structural limitation. Burd’s build interface 120 and sacrificial material 130 are capable of being built by the weld bead layer deposited).
As to claim 19, Burd teaches the structure according to claim 8, wherein the additively-manufactured component has a cylindrical shape and the additively-manufactured components are coaxially welded to each other (Burd envisions additive coaxial components: [0039]: “With reference to FIG. 2, one example aerospace component 100 is a trailing edge of each vane 102 in, for example, an augmenter section 104 or turbine section of a gas turbine engine 106 (illustrated schematically in FIG. 3). The vanes 102 are circumferentially arrayed and are fastened radially between a center body 108 and a turbine exhaust case (TEC) 110.”).
As to claim 21, Burd teaches an additively-manufactured component which is the additively-manufactured component to constitute the structure according to claim 8, wherein the weld joint being weldable to a to-be-welded component is built by the weld bead layer deposited (this is a product-by-process limitation because it describes the structure by the way it is produced, not by a structural limitation. Burd’s build interface 120 and sacrificial material 130 are capable of being built by the weld bead layer deposited).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Burd (US 2016/0151977) in view of Mironets et al. (US 2018/0163744).
As to claim 1, Burd teaches a method for joining an additively-manufactured component (step 206 teaches additively manufacturing segments 122, 124. Step 208 teaches bonding segments 122, 124), comprising welding ([0045]: “"Bonded" as utilized herein include various permanent attachment methods such as welding, brazing and others.”) a plurality of additively-manufactured components via a weld joint to fabricate an integral structure ([0045]: “Finally, the first additive manufactured component segment 122 and the second additive manufactured component segment 124 are bonded to form the additive manufactured component 100 (step 208).”), wherein: the additively-manufactured components are built by repeatedly depositing a weld bead layer of a next layer on a previous weld bead layer formed of a weld bead ([0038]: “The additive manufacturing system 20 sequentially builds-up layers of atomized alloy powder material”); and the weld joint is built along with the deposition (weld joint is build interface 120. See [0042]). 
Burd does not teach a previous weld bead layer is obtained by melting and solidifying a filler metal by use of an arc. Rather,  Burd [0037] teaches “Examples of such systems are manufactured by Concept Laser of Lichtenfels, Del. and EOS of Munich, Del., e.g. direct metal laser sintering or electron beam melting. It should be appreciated that various other example additive manufacturing systems may be utilized herewith.” However, in the field of additive manufacturing, electron beam melting (EBAM) was known to be directly interchangeable with wire arc additive manufacturing (WAAM). See Mironets [0038] which teaches: “Surfaces made using WAAM, EBAM, or similar weld-like techniques may deposit material in a series of cylindrical layers formed one on top of another.” 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have obtained a weld bead layer by melting and solidifying a filler metal by use of an arc to achieve the additive manufacturing and welding methods of Burd. Such a person would have been motivated to do so because it has been shown via Mironets that EBAM and WAAM are both useful for achieving the same goal of performing an additive manufacturing technique. See also MPEP § 2143 I C which discusses the prima facie obviousness of applying a simple substitution of one known element (WAAM) for another (EBAM) to obtain predictable results.
As to claim 6, Burd in view of Mironets teaches the method for joining an additively-manufactured component according to claim 1, wherein: each of the weld bead layers is formed of an annular weld bead (as described at Burd [0039], annular components are beneficially manufactured via additive manufacturing processes but for the significant size of such a component prevents manufacture in a conventional build chamber, thus necessitating Burd’s disclosure). Burd does not teach and the weld bead layer of the next layer is deposited on at least one of an annular inner circumferential side and an outer circumferential side in the previous weld bead layer of a previous layer to build the weld joint in the additively-manufactured components. 
However, as annular components have only inner and outer circumferential sides, the weld bead of Burd must be deposited on either an inner circumferential side or an outer circumferential side. This is an obvious matter of common engineering skill. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have deposited the weld bead layer of a next layer on at least one of an annular inner circumferential side and an outer circumferential side to build the weld joint. See MPEP 2143 I. E. which discusses the prima facie obviousness of “Obvious to try" - choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, since there are only an inside and an outside, one of the sides must be chosen to lay a weld bead.
Claims 2-5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burd in view of Mironets as applied to claim 1 above, and further in view of Tamai et al. (US 4,247,037).
As to claim 2, Burd in view of Mironets teaches the method for joining an additively-manufactured component according to claim 1, but does not teach: the weld bead layer is formed of the previous weld beads arranged in a plurality of rows; and the weld bead layer of the next layer is deposited with a shift in one direction within the layer plane from the layer end edge of the previous weld bead layer to build a groove shape of the weld joint. 
Rather, even if the particular parallelogram shape of Burd Fig. 7 is considered to be made by shifted rows, the rows do not form a specific groove shape as required by the claim. However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to form the to-be-welded components into a groove shape. See Tamai Fig 10(C) which shows a groove surface 19. Moreover, the motivation to form the particular grooved surface by additive manufacturing is taken from Burd, which teaches the joint interface 120 is formed by additive manufacturing for the express purpose of being later welded.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have arranged the bead welds in the shifted rows as claimed by the method of Burd in the configuration of the groove of Tamai. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a strong weld joint by increasing surface area of the weld.   
As to claim 3, Burd in view of Mironets teaches the method for joining an additively-manufactured component according to claim 1, but does not teach a backing strip is arranged in the weld joint and the additively-manufactured components are welded to each other together with the backing strip. 
However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to provide the to-be-welded components with a backing strip which is layer used to help weld the components together. See Tamai Fig 10(C) which shows a backing strip 15.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the backing strip of Tamai in the welding method of Burd. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a strong weld joint by increasing surface area of the weld.   
As to claim 4, Burd in view of Mironets and Tamai teaches the method for joining an additively-manufactured component according to claim 3, wherein: a bent portion formed by bending a bead extension-direction end is formed in the weld bead; and the weld bead layer of the next layer is repeatedly deposited on the previous weld bead layer to build the backing strip by the bent portion (item 15 of Tamai is both a bent portion and a backing strip formed by laying down weld beads into a particular shape.). 
As to claim 5, Burd in view of Mironets and Tamai teaches the method for joining an additively-manufactured component according to claim 3, wherein: each of the weld bead layer of the next layer and the previous weld bead layer is formed of the weld beads arranged in a plurality of rows; and one end of at least one of the weld bead layer of the next layer and the previous weld bead layer in an arrangement direction of the respective weld bead layer is shifted to one side of a bead extension direction within the respective weld bead layer to build the backing strip (as shown in Fig 10(C) of Tamai, the weld beads build up the backing strip 15 layer-by-layer in a shifted fashion. The shifting of the weld beads of item 15 is shown for example in Figs 10(A-C)). 
As to claim 18, Burd in view of Mironets in view of Tamai teaches the method for joining an additively-manufactured component according to claim 2, but does not teach a backing strip is arranged in the weld joint and the additively-manufactured components are welded to each other together with the backing strip. 
However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to provide the to-be-welded components with a backing strip which is layer used to help weld the components together. See Tamai Fig 10(C) which shows a backing strip 15.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the backing strip of Tamai in the welding method of Burd. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a strong weld joint by increasing surface area of the weld.   
Claims 10, 11, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burd as applied to claim 7 above, and further in view of Tamai et al. (US 4,247,037).
As to claim 10, Burd teaches the structure according to claim 7, but does not teach a backing strip built by depositing the weld bead layer is provided on the weld joint and the additively-manufactured components are welded to each other together with the backing strip. 
However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to provide the to-be-welded components with a backing strip which is layer used to help weld the components together. See Tamai Fig 10(C) which shows a backing strip 15.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the backing strip of Tamai in the welding method of Burd. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a strong weld joint by increasing surface area of the weld.   
As to claim 11, Burd teaches the structure according to claim 9, but does not teach a backing strip built by depositing the weld bead layer is provided on the weld joint and the additively-manufactured components are welded to each other together with the backing strip. 
However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to provide the to-be-welded components with a backing strip which is layer used to help weld the components together. See Tamai Fig 10(C) which shows a backing strip 15.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the backing strip of Tamai in the welding method of Burd. Such a person would have been motivated to do 
As to claim 17, Burd in view of Tamai teaches an additively-manufactured component which is the additively-manufactured component to constitute the structure according to claim 10, wherein the weld joint being weldable to a to-be-welded component is built by the weld bead layer deposited (this is a product-by-process limitation because it describes the structure by the way it is produced, not by a structural limitation. Burd’s build interface 120 and sacrificial material 130 are capable of being built by the weld bead layer deposited).
As to claim 20, Burd teaches the structure according to claim 8, but does not teach a backing strip built by depositing the weld bead layer is provided on the weld joint and the additively-manufactured components are welded to each other together with the backing strip. 
However, in the field of welding components together, including components formed by build-up-welding, it was known at the time the invention was effectively filed to provide the to-be-welded components with a backing strip which is layer used to help weld the components together. See Tamai Fig 10(C) which shows a backing strip 15.
Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the backing strip of Tamai in the welding method of Burd. Such a person would have been motivated to do so, with a reasonable expectation of success, for the purpose of ensuring a strong weld joint by increasing surface area of the weld. Moreover, the claim is directed to a structure, and method limitations in the claim are interpreted as product-by-process 
Response to Arguments
Applicant’s arguments, see the remarks filed 3 February 2022, with respect to claim 1 have been fully considered.  The rejection of claim 1 under Burd has been withdrawn. 
It is necessary to make a new rejection of claim 1 under Burd in view of Mironets because Burd does not recite “melting and solidifying a filler metal by use of an arc” as originally claimed. Rather, the additive manufacturing process of Burd (which includes both the melting and solidifying of material) did not use an arc, and instead used “laser sintering or electron beam melting,” and allowed for other example additive manufacturing systems. In order to reject the originally filed claim limitation, Mironets is introduced. Mironets teaches that wire arc additive manufacturing (WAAM) and EBAM are interchangeable.
Applicant’s arguments pertaining to the order of “melting,” “solidifying,” and “depositing,” are not convincing. Although Burd is no longer relied upon to teach the purportedly claimed order of melting, solidifying, and then depositing, Applicant’s arguments are still pertinent to Mironets.
Mironets teaches a wire arc additive manufacturing (WAAM) process. [0033] teaches the process: “In various embodiments, wire arc additive manufacturing (WAAM) may be used to build central portion 176. To use WAAM, an electric arc such as a tungsten inert gas (TIG) or metal inert gas (MIG) source, for example, may be used as heat source 182. A wire 184 as may be used as feedstock. WAAM may further include 
Examiner asserts the method recited as “deposit material from wire 184 onto a workpiece” meets the claim limitation “depositing a weld bead.” Moreover, the teaching of heating the wire by a TIG source meets the claim limitation “melting and solidifying a filler metal.”
On Page 8, Applicant argues:
In other words, the process in the present disclosure is to melt a filler metal, solidify the filler metal, and to then deposit the solidified filler metal to form the additively-manufactured component.
Examiner asserts this interpretation of the claim is narrower than the broadest reasonable interpretation of the claim. The broadest reasonable interpretation of the claim is that a deposition occurs and a solidification occurs. However, there is no requirement that one occur before the other. 
To align the broadest reasonable interpretation of the claim with the current argument, Applicant may amend the claim to require the deposition occurs after the solidification.
However, Examiner further asserts that such an amendment is not supported or enabled by the originally filed disclosure. Thus, amendments to this effect would be subject to New Matter and Enablement rejections.
For support of the argued method, Applicant refers to originally filed [0024]. However, [0024] does not teach the deposition necessarily occurs after the solidification. Rather, as noted by Applicant, there is a teaching of “Then, when the continuously fed filler metal M is melted and solidified while the torch 17 is moved, a 
Applicant’s argued method is apparently contrary to the usual TIG welding order of operations, yet Applicant’s teaching invoked TIG welding and failed to disclose the purported modification of the method.
Moreover, Applicant’s argued method of depositing after solidification presents issues of Enablement. Due to the lack of disclosure, it appears an artisan would have to perform undue experimentation to achieve the method of deposition before solidification. Among other concerns not addressed by Applicant, it is unknown what device handles the melted and solidified filler metal, nor how a solidified filler metal would bond to a previous layer. 
Applicant argues at Pages 8-9:
Applicant respectfully contends that if the present disclosure were to deposit melted filler metal, the structures shown in the figures of the disclosure as filed would not be formed. To the contrary, the melted metal would collapse under its own weight to form a blob of melted metal as opposed to the highly defined shapes shown in, for example, FIG. 19.
This argument is not convincing. First, the Drawings may not be relied upon in this way, especially since the written specification as originally filed does not support Applicant’s contention that the filler metal is deposited as solidified cylinders. Rather, the cylinders shown in Fig. 19 may just as easily have been understood by an artisan to be diagrammatical. Second, the prior art interchanges the use of “cylinder” and “blob” to 
On page 9, Applicant argues:
Independent claim 7 similarly recites a weld bead layer that is formed by melting and solidifying a filler metal, and then depositing the weld bead layer, similar to the recitation of independent claim 1.
Examiner asserts claim 7 is directed to a device, and the particulars of the method of forming the device are continued to be interpreted as product-by-process limitations. See MPEP § 2113.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        23 February 2022